72 F.3d 136
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gabriel CARRASCO-RAMOS, Defendant-Appellant.
No. 95-10109.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1995.*Decided Dec. 6, 1995.

Before:  PREGERSON, BRUNETTI, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Gabriel Carrasco-Ramos appeals his convictions for (1) conspiracy to possess with intent to distribute heroin, in violation of 21 U.S.C. Sec. 846;  and (2) possession with intent to distribute heroin, in violation of 21 U.S.C. Sec. 841(a)(1) and aiding and abetting in the possession with intent to distribute heroin, in violation of 18 U.S.C. Sec. 2.  We have jurisdiction over the timely appeal under 28 U.S.C. Sec. 1291.  We affirm his conviction.


3
Appellant objects to two passages of testimony by Jose Maria Sadano.  Sadano was also charged in the indictment and entered a guilty plea pursuant to a plea agreement.


4
A district court's evidentiary rulings are reviewed for an abuse of discretion.  United States v. Manning, 56 F.3d 1188, 1196 (9th Cir.1995).


5
The district court did not abuse its discretion in overruling appellant's Federal Rule of Evidence 404(b) objection to the first passage of Sadano's testimony.  Furthermore, the district court did not abuse its discretion in sustaining on relevancy grounds the objection to the same testimony.  Appellant failed to make a contemporaneous motion to strike Sadano's answer.  The district court was not required to strike sua sponte Sadano's testimony.  Appellant did not object to the jury instructions given by the court and did not propose any limiting instructions with regard to the questioned testimony.  The jury instructions are not erroneous and are sufficient to cure any improper effects of Sadano's testimony.  United States v. Aichele, 941 F.2d 761, 765 (9th Cir.1991), denial of post-conviction relief aff'd, 60 F.3d 835 (9th Cir.1995).


6
With regard to the second passage of Sadano testimony, appellant failed to make a contemporaneous objection to the testimony.  A defendant waives an objection to the admission of evidence if he fails to object to its admission at trial.  United States v. Cook, 53 F.3d 1029, 1031 (9th Cir.1995), cert. denied, 116 S.Ct. 249 (1995).  Absent a contemporaneous objection, this court reviews the admission of the evidence for plain error only.  United States v. Palmer, 3 F.3d 300, 304 (9th Cir.1993), cert. denied, 114 S.Ct. 1120 (1994).  We review the admission of this testimony for plain error and find no error.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3